Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 08/21//2019. 
Claims 1-21 are pending and presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 19 are directed towards an apparatus and a device. Each of the device or an apparatus further comprises structural components such as a queue allocator, a time stamp generator or an egress arbiter. However, the specification does not particularly describe the necessary for these elements. At most it recites functional steps performed by these elements but no particular structure is disclosed. Without the necessary structure for the claimed elements, it is unclear what these elements are, rendering the claim indefinite. 
Regarding claim 2, the claim fails to further limit claim 1. For example, it does not particularly disclose which step of claim 1 it is further limiting. Similar issues exists with claim 3, 13. Although, Claim 13 recites additionally comprising a network component, it is unclear how it is related to or any interaction with the claim it depends from. 
Claims 4-12, 20-21 are rejected as depending from the rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2-4, 8, 10, 11, 13-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US 2014/0161135 A1) in view of Calavrezo et al. (US 2018/0351883 A1).

Regarding claim 1, Acharya discloses a packet allocation apparatus in a network device, the apparatus comprising: 
a memory to store content associated with one or more queues (see par. 0027, 0049); 
a queue allocator to allocate a portion of a received packet from an ingress port to one or more selected queues (see fig. 4, par. 0032, discloses receiving packets from two ports and routing it to one of many output queues), 
a time stamp generator to generate a time stamp for a portion of the received packet (see par. 0056, discloses applying a timestamp to each incoming packet); and 
an egress arbiter to egress packets from one or more queues in time stamp order (see par. 0056, discloses dequeuing packet based on time stamps).
Acharya fails to disclose but Calavrezo discloses wherein a maximum size of the one or more queues is a same maximum size as that allocated to one or more queues for another ingress port that stores content in the memory (see par. 0022). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include dividing the memory equally among the queues as described by Calavrezo. 
The motivation for doing so would be to allow balancing the load by equally dividing the memory. 

Regarding claims 19,  Acharya discloses a network device system comprising: 
a switch comprising one or more ingress ports and one or more egress ports (see fig. 4, par. 0032, discloses receiving packets from two ports and routing it to one of many output queues); 
a memory (see par. 0027, 0049); 
a queue allocator to allocate packets received at an ingress port to one or more queues (see fig. 4, par. 0032, discloses receiving packets from two ports and routing it to one of many output queues), wherein the one or more queues are allocated to a single egress port (see also fig. 4, 142a); 
a time stamp generator to generate a time stamp for a packet (see par. 0056, discloses applying a timestamp to each incoming packet); and 
an egress arbiter to egress packets from one or more queues in time stamp order (see par. 0056, discloses dequeuing packet based on time stamps).
Acharya fails to disclose but Calavrezo discloses a maximum size of the one or more queues is a size of the memory allocated for use by the one or more ingress ports divided by a number of ingress ports that use the memory (see par. 0022, discloses equally dividing the memory among the queues).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include a maximum size of the one or more queues is a size of the memory allocated for use by the one or more ingress ports divided by a number of ingress ports that use the memory. 
The motivation for doing so would be to allow balancing the load by equally dividing the memory. 

Regarding claim 14, Acharya discloses a method comprising: 
selecting one or more queues for use by an ingress port among N ingress ports, wherein N > 1 (see fig. 4, par. 0032, discloses receiving packets from two ports and routing it to one of many output queues); 
allocating a portion of a packet received at an ingress port to a queue among the selected one or more queues if a size of the queue would not exceed the maximum size after addition of the received portion of the received packet (see fig. 4, par. 0032, discloses receiving packets from two ports and routing it to one of many output queues); 
determining a time stamp to associate with the portion of the received packet (see par. 0056, discloses applying a timestamp to each incoming packet); and 
selecting a packet to egress from an egress port based on a time stamp order (see par. 0056, discloses dequeuing packet based on time stamps).
Acharya fails to disclose but Calavrezo discloses maximum size of any queue of the one or more queues is a memory region size / N (see par. 0022). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include maximum size of any queue of the one or more queues is a memory region size / N. 
The motivation for doing so would be to allow balancing the load by equally dividing the memory. 

Regarding claim 2, Acharya discloses the apparatus wherein egress of packets from the one or more queues in time stamp order causes approximately even allocation of egress bandwidth among ingress ports (see par. 0056, discloses dequeue using timestamp causing even allocation of egress bandwidth).

Regarding claims 3, 15, Acharya discloses the apparatus wherein one or more queues are allocated to a single ingress port and a single egress port (see fig. 4, discloses queues allocated to at least one input and output port).

Regarding claim 4, Acharya discloses the apparatus wherein the egress arbiter is to egress packets in one or more flows from one or more queues in time stamp order (see par. 0054).

Regarding claims 8, 18, Acharya discloses the apparatus wherein the time stamp generator is to generate a time stamp at a time of arrival at an ingress port or time when the received packet is copied to the allocated queue (see par. 0054).

Regarding claim 10, Acharya discloses the apparatus wherein the queue allocator is to allocate a portion of the received packet to a queue based on one or more of: input port, output port, traffic class, or flow (par. 0022).

Regarding claim 11, the combination of Acharya and Calavrezo discloses the apparatus wherein the memory is shared among multiple ingress ports (see Calavrezo at par. 0022).

Regarding claim 13, Acharya discloses the apparatus further comprising one or more of: a switch, network interface, compute sled, rack, blade, server, or computing system (see fig. 4, discloses a network interface).

Regarding claim 16, Acharya discloses the method wherein the selecting a packet to egress from an egress port based on a time stamp order comprises selecting a packet among one or more flows to egress from an egress port based on an oldest time stamp (par. 0054).

Claims 5-7, 17, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya  in view of Calavrezo as applied to claims 1, 19 above, and further in view of Ofek et al. (USP 7,426,206 B1).

Regarding claims 5, 20, Acharya discloses the apparatus wherein the egress arbiter is to egress packets in one or more flows from one or more queues in time stamp order (see par. 0054).
Acharya fails to disclose but Ofek discloses buffering traffic one or more traffic classes (see at least fig. 9-10, col. 21, lines 16-34).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include buffering traffic one or more traffic classes and an arbiter to egress packets from one or more queue in time stamp order as described by Ofek. 
The motivation for doing so would be to allow taking priority into consideration such that high priority traffic is not blocked or dropped. 

Regarding claims 6, 21, Acharya discloses the apparatus wherein the time stamp generator is to: generate a time stamp for one or more received packets of any ingress port, flow, or traffic class (see par. 0054). 
Acharya fails to disclose but Ofek discloses storing the time stamp for one or more received packets in metadata for the one or more received packets (col. 21, lines 16-34).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include storing the time stamp for one or more received packets in metadata for the one or more received packets. 
The motivation for doing so would be to allow performing routing of packets based on time stamps. 

Regarding claim 7, 17, Acharya discloses the apparatus wherein the time stamp generator is to: generate a time stamp for one or more received packets allocated to a queue (par. 0054). 
Acharya fails to disclose but Ofek discloses store the time stamp in metadata for one received packet of the one or more received packets (col. 21, lines 16-34).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include storing the time stamp for one or more received packets in metadata for the one or more received packets. 
The motivation for doing so would be to allow performing routing of packets based on time stamps.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya  in view of Calavrezo as applied to claims 1, 19 above, and further in view of Yip et al. (US 2010/0278190 A1).

Regarding claim 9, the combination of Acharya and Calavrezo discloses the apparatus, wherein the maximum size is (shared memory size) / (number of ingress ports that store content in the memory) (Calavrezo at par. 0022, discloses equally dividing the memory among the queues, i.e. by ports since queues are equally allocated among ports).
Acharya fails to disclose but Yip discloses wherein the queue allocator is to: count an amount of packet data allocated to a queue (par. 0051, determining queue depth) and permit allocation of a portion of the received packet to a first queue among the one or more queues if a maximum size of the first queue is not exceeded (see par. 0051, based on the queue depth, allocating packet into a queue). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the queue allocator is to: count an amount of packet data allocated to a queue and permit allocation of a portion of the received packet to a first queue among the one or more queues if a maximum size of the first queue is not exceeded.
The motivation for doing so would be to prevent overloading of queue by managing the situation when the queue is full. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya  in view of Calavrezo as applied to claims 1, 19 above, and further in view of Yan et al. (US 8,160,098 B1)

	Regarding claim 12, Acharya fails to disclose but Yan discloses the apparatus wherein the egress arbiter is to allocate bandwidth in proportion to queue depth (col. 3, lines 46-58).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the egress arbiter is to allocate bandwidth in proportion to queue depth. 
	The motivation for doing so would be to allow alleviating traffic off the heavily congested queues. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Divivier (USP 2010/0054268 A1) describes time stamping packets arriving at a queue and routing based on the time stamps. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466